EDWARDS, Judge,
dissenting.
Trying to reconcile Myers v. State Farm Mutual Automobile Insurance Co., 493 So.2d 1170 (La.1986), and this case is somewhat analogous to driving on a bad highway like Greenwell Springs Road. I “zigged” when I should have “zagged”.
Greenwell Springs Road is here basically a highway without a shoulder. There is about one foot of dirt and grass alongside the blacktop and then there is a fairly deep ditch.
I think it is counterproductive to get into the business of trying to decide exactly where this “shoulder” is flush with the blacktop and where it is a drop-off, with the level of the shoulder below that of the blacktop.
I read Myers as being a step towards forgiving these inadequate shoulders. With the dire financial condition of this virtually bankrupt state, the Louisiana Supreme Court is obviously backing away from its earlier decisions in shoulder cases. See also Manasco v. Poplus, 530 So.2d 548 (La.1988). The shoulder here while limited, (if the word “defective” won’t work) is no different than the one in Myers or thousands of others in Louisiana.
I therefore feel constrained to dissent from the liability holding.